Citation Nr: 0320488	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-08 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son and friend


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 until 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right ear disorder.

During the pending appeal, the RO found that new and material 
evidence had been submitted, reopened the claim and denied it 
on the merits.  The veteran was notified of this action in a 
February 2001 statement of the case.

This matter also arises from a December 1995 rating decision 
wherein the RO denied service connection for hearing loss of 
the left ear.

The veteran requested a personal hearing at a local RO office 
before the Board.  He was notified in February 2002 that he 
was placed on a list of persons who had requested a hearing 
before a traveling Veterans Law Judge at the New York RO.  
Although he replied that he wanted a hearing before RO 
personnel instead of a Board hearing, he subsequently 
appeared and presented oral testimony at a personal hearing 
before the undersigned Veterans' Law Judge in August 2002.  A 
copy of a transcript of the hearing is contained in the 
claims file.  

In November 2002 the Board determined that new and material 
evidence had been received and reopened the claim of 
entitlement to service connection for hearing loss of the 
right ear.  The Board undertook additional development on the 
issues of entitlement to service connection for bilateral 
hearing loss pursuant to 38 C.F.R. § 19.9(a)(2).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA.  The 
failure to do so amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand for compliance with the notice and duty to assist 
provisions contained in the new law.

The Board previously undertook development under regulations 
promulgated that at the time gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant was notified in February 2003 that the Board 
was developing the case and requested that the veteran 
identify the VA Medical Center where he stated he had been 
tested for hearing loss.  The veteran was further notified 
that when all records development was completed an 
examination would be scheduled at a VA Medical Center.      

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a) as it 
allows the Board to consider additional evidence that was not 
considered by the agency of original jurisdiction.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Although to date, the veteran has not responded to the 
February 2003 request for identifying information regarding 
previous testing for hearing loss, subsequent development was 
to include a VA audiology-ear disease examination.  An 
examination was not completed and in accordance with the 
recent CAFC decision in Disabled American Veterans, the 
development will be completed by the agency of original 
jurisdiction (AOJ) so that any additional evidence obtained 
will first be considered by the AOJ.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

The RO should advise the appellant that 
he has up to one year after the VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  The RO should then 
conduct any necessary development brought 
about by the appellant's responses.

3.  The RO should make arrangements with 
the appropriate VA medical facility to 
schedule the veteran for a VA audiology-
ear disease examination(s) conducted by 
an appropriate specialist(s) to ascertain 
the nature, extent of severity and 
etiology of any hearing loss that may be 
present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner must address the following 
medical issues:
Is it at least as likely as not that 
hearing loss of either ear is related to 
any incident of service, or if 
preexisting service, was aggravated 
thereby?

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions reached 
should be clearly set forth. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

